Case 1:18-cv-01391-RGA Document 501 Filed 08/11/21 Page 1 of 2 PageID #: 28351




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE


INGEVITY CORPORATION, et al.,

                           Plaintiffs,

                  V.                                       Civil Action No. 18-1391-RGA

BASF CORPORATION,

                           Defendant.



                MEMORANDUM ORDER RE: PROPOSED PRETRIAL ORDER

       I have reviewed the proposed pretrial order. The parties are requested to consider the

following in advance of the pretrial conference.

       ,r,r 28 & 29 and elsewhere.       It does not appear that it makes any difference to the issues

the jury has to decide whether there are one or two Ingevity defendants. Is there any reason the

parties cannot agree to use one entity as the defendant?

       ,r 62.   BASF's trial exhibits should use the designation PX, and Ingevity's should use

DX. The parties should agree on a procedure so that exhibits on both sides' lists are

"deduplicated."

       ,r,r 70-71.     The parties should meet and confer on these disputes. To the extent they

remain by the COB on August 18, the parties should submit letters by 4 p.m. on August 19 in

support of their positions.

       ,r 74.   The Court expects the live witnesses to be in person, not by video.

        ,r 113.   The Court agrees with BASF's proposal, but hopes that Ingevity will be referred

to as "Defendant."


                                                 Page 1 of '2
Case 1:18-cv-01391-RGA Document 501 Filed 08/11/21 Page 2 of 2 PageID #: 28352



       ,r 117.   The Court advises the parties that they should not admit portions of exhibits that

exceed what is "published or. presented" in Court. If they do, they should expect that the public

will have a right of access to whatever is actually admitted into evidence.

       ,r 118.   The Court expects to delete this paragraph. The Court does not expect to exclude

anyone from the courtroom.

       IT IS SO ORDERED this 11 th day of August 2021.




                                             Page 2 of2
